In the
                            Court of Appea ls
                   Secon d Appel late Distric t of Texas
                             at Fort Worth
                                 No. 02-19-00340-CR

JALEEL FRANKLIN, Appellan t                §    On Appeal from the 432nd District Court

                                           §    of Tarrant County (1368033 D)

V.                                         §    Novemb er 14, 2019

                                           §    Opinion by Justice Gabriel

THE STATE OF TEXAS                         §    (nfp)

                                   JUDGM ENT

       This court has consider ed the record on appeal in this case and holds that the

appeal should be dismissed.    It is ordered that the appeal is dismissed for want of

jurisdiction.

                                      SECON D DISTRI CT COU RT OF APPEAL S



                                      By _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                            /s/ Justice Lee Gabriel               ~




                                           Justice Lee Gabriel